Exhibit 10.10

Morgan Stanley & Co. International plc

c/o Morgan Stanley & Co. LLC

1585 Broadway, 5th Floor

New York, NY 10036

May 15, 2013

 

To:   Shutterfly, Inc.   2800 Bridge Parkway   Redwood City, California 94065  
Attention:   General Counsel   Telephone No.:   650-610-3555   Facsimile No.:  
650-593-3574

 

Re: Additional Call Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between Morgan
Stanley & Co. International plc (“Dealer”) and Shutterfly, Inc. (“Counterparty”)
as of the Trade Date specified below (the “Transaction”). This letter agreement
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below. This Confirmation shall replace any previous agreements and
serve as the final documentation for the Transaction.

This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
May 14, 2013, (the “Offering Memorandum”) relating to the 0.25% Convertible
Senior Notes due 2018 (as originally issued by Counterparty, the “Convertible
Notes” and each USD 1,000 principal amount of Convertible Notes, a “Convertible
Note”) issued by Counterparty in an aggregate initial principal amount of
USD 300,000,000 pursuant to an Indenture to be dated May 20, 2013 between
Counterparty and Wells Fargo Bank, National Association, as trustee (the
“Indenture”). In the event of any inconsistency between the terms defined in the
Offering Memorandum, the Indenture and this Confirmation, this Confirmation
shall govern. The parties acknowledge that this Confirmation is entered into on
the date hereof with the understanding that (i) definitions set forth in the
Indenture which are also defined herein by reference to the Indenture and
(ii) sections of the Indenture that are referred to herein, in each case, will
conform to the descriptions thereof in the Offering Memorandum. If any such
definitions in the Indenture or any such sections of the Indenture differ from
the descriptions thereof in the Offering Memorandum, the descriptions thereof in
the Offering Memorandum will govern for purposes of this Confirmation. The
parties further acknowledge that the Indenture section numbers used herein are
based on the draft of the Indenture last reviewed by Dealer as of the date of
this Confirmation, and if any such section numbers are changed in the Indenture
as executed, the parties will amend this Confirmation in good faith to preserve
the intent of the parties. Subject to the foregoing, references to the Indenture
herein are references to the Indenture as in effect on the date of its
execution, and if the Indenture is amended following such date, any such
amendment (other than any amendment pursuant to Section 10.01(j) of the
Indenture that, as determined by the Calculation Agent, conforms the Indenture
to the description of the Convertible Notes in the Offering Memorandum) will be
disregarded for purposes of this Confirmation unless the parties agree otherwise
in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and



--------------------------------------------------------------------------------

Counterparty had executed an agreement in such form on the Trade Date (but
without any Schedule except for (i) the election of the laws of the State of New
York as the governing law (without reference to choice of law doctrine) and
(ii) the election that the “Cross Default” provisions of Section 5(a)(vi) of the
Agreement will apply to Dealer as if (w) the phrase “, or becoming capable at
such time of being declared,” were deleted from Section 5(a)(vi)(1) of the
Agreement, (x) the “Threshold Amount” with respect to Dealer were three percent
(3%) of shareholders’ equity of Dealer on the date of determination, (y) the
term “Specified Indebtedness” had the meaning specified in Section 14 of the
Agreement, except that such term did not include obligations in respect of
deposits received in the ordinary course of a party’s banking business and
(z) the following language were added to the end of such Section 5(a)(vi) of the
Agreement: “Notwithstanding the foregoing, a default under subsection (2) hereof
shall not constitute an Event of Default if (1) the default was caused solely by
error or omission of an administrative or operational nature; (2) funds were
available to enable the party to make the payment when due; and (3) the payment
is made within two Exchange Business Days of such party’s receipt of written
notice of its failure to pay.”). In the event of any inconsistency between
provisions of the Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates.
The parties hereby agree that no transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms.

 

Trade Date:

   May 15, 2013

Effective Date:

   The closing date of the Convertible Notes issued pursuant to the
over-allotment option exercised on the date hereof

Option Style:

   “Modified American”, as described under “Procedures for Exercise” below

Option Type:

   Call

Buyer:

   Counterparty

Seller:

   Dealer

Shares:

   The common stock of Counterparty, par value USD 0.0001 per share (Exchange
symbol “SFLY”).

Number of Options:

   30,000. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty. In no event will the Number of Options be
less than zero.

Applicable Percentage:

   40%

Option Entitlement:

   A number equal to the product of the Applicable Percentage and 15.5847.

Strike Price:

   USD 64.1655

Premium:

   USD 2,540,400

Premium Payment Date:

   The Effective Date

Exchange:

   The NASDAQ Global Select Market

Related Exchange(s):

   All Exchanges

Excluded Provisions:

   Section 13.03 and Section 13.04(i) of the Indenture.

 

2



--------------------------------------------------------------------------------

Procedures for Exercise.

 

Conversion Date:

   With respect to any conversion of a Convertible Note, the date on which the
Holder (as such term is defined in the Indenture) of such Convertible Note
satisfies all of the requirements for conversion thereof as set forth in Section
13.02(c) of the Indenture.

Free Convertibility Date:

   December 15, 2017

Expiration Time:

   The Valuation Time

Expiration Date:

   May 15, 2018, subject to earlier exercise.

Multiple Exercise:

   Applicable, as described under “Automatic Exercise” below.

Automatic Exercise:

   Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion
Date, a number of Options equal to (i) the number of Convertible Notes in
denominations of USD 1,000 as to which such Conversion Date has occurred minus
(ii) the number of Options that are or are deemed to be automatically exercised
on such Conversion Date under the Base Call Option Transaction Confirmation
letter agreement dated May 14, 2013 between Dealer and Counterparty (the “Base
Call Option Confirmation”), shall be deemed to be automatically exercised;
provided that such Options shall be exercised or deemed exercised only if
Counterparty has provided a Notice of Exercise to Dealer in accordance with
“Notice of Exercise” below.    Notwithstanding the foregoing, in no event shall
the number of Options that are exercised or deemed exercised hereunder exceed
the Number of Options.

Notice Deadline:

   In respect of any exercise of any Conversion Date, 2:00 p.m. (New York City
time) on the Scheduled Valid Day immediately preceding the scheduled first day
of the Settlement Averaging Period for such Options; provided that in respect of
any Options relating to Convertible Notes with a Conversion Date occurring on or
after the Free Convertibility Date, the Notice Deadline is 2:00 p.m. (New York
City time) on the Scheduled Valid Day immediately preceding the Expiration Date;
provided, further, that notwithstanding the foregoing, any Notice of Exercise or
Notice of Final Settlement Method and the related automatic exercise of the
related Options shall be effective if given after the relevant Notice Deadline
but prior to 5:00 p.m. (New York City time) on the fifth Scheduled Valid Day
following the Notice Deadline and, in respect of any Options in respect of which
such notice is delivered after the relevant Notice Deadline pursuant to this
proviso, the Calculation Agent shall have the right (i) to postpone the
Settlement Date and (ii) to adjust the number of Shares and/or amount of cash
deliverable by Dealer with respect to such Options in a commercially

 

3



--------------------------------------------------------------------------------

   reasonable manner as appropriate to reflect the additional costs (including,
but not limited to, hedging mismatches and market losses) and expenses incurred
by Dealer in connection with its hedging activities (including the unwinding of
any hedge position) as a result of Dealer not having received such notice on or
prior to the Notice Deadline.

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options on any Conversion
Date, Counterparty must notify Dealer in writing before the Notice Deadline of
(i) the aggregate principal amount of Convertible Notes as to which such
Conversion Date has occurred (including, if applicable, whether all or any
portion of such Convertible Notes are Convertible Notes as to which additional
Shares would be added to the Conversion Rate (as defined in the Indenture)
pursuant to Section 13.03 of the Indenture (the “Make-Whole Convertible
Notes”)), (ii) the scheduled first day of the Settlement Averaging Period and
the scheduled Settlement Date, and (iii) if Counterparty elects a Settlement
Method for such Options other than Net Share Settlement, such notice shall also
include the information and acknowledgements required pursuant to “Settlement
Method Election Conditions” below; provided that in respect of any Options
relating to Convertible Notes with a Conversion Date occurring on or after the
Free Convertibility Date, (A) such notice need only specify the information
required in clause (i) above, and (B) if the relevant Settlement Method for such
Options is not Net Share Settlement, Dealer shall have received a separate
notice (the “Notice of Final Settlement Method”) in respect of all such
Convertible Notes before 5:00 p.m. (New York City time) on the Scheduled Trading
Day immediately following the Free Convertibility Date specifying the
information required in clause (iii) above; provided, further, that any “Notice
of Exercise” or “Notice of Final Settlement Method” delivered to Dealer pursuant
to the Base Call Option Confirmation shall be deemed to be a Notice of Exercise
or Notice of Final Settlement Method, as the case may be, pursuant to this
Confirmation and the terms of such Notice of Exercise or Notice of Final
Settlement Method shall apply, mutatis mutandis, to this Confirmation.

Valuation Time:

   The close of trading of the regular trading session on the Exchange; provided
that if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in its reasonable discretion.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety
by the following:    “‘Market Disruption Event’ means (i) a failure by the
primary U.S. national or regional securities exchange or

 

4



--------------------------------------------------------------------------------

   market on which the Shares are listed or admitted for trading to open for
trading during its regular trading session or (ii) the occurrence or existence
prior to 1:00 p.m., New York City time, on any Scheduled Valid Day for the
Shares for more than one half-hour period in the aggregate during regular
trading hours of any suspension or limitation imposed on trading (by reason of
movements in price exceeding limits permitted by the relevant securities
exchange or otherwise) in the Shares or in any options contracts or futures
contracts relating to the Shares.”

Settlement Terms.

 

Settlement Method:

   For any Option, Net Share Settlement; provided that Counterparty may elect
Cash Settlement or Combination Settlement for such Option if the Settlement
Method Election Conditions have been satisfied and Counterparty shall have
notified Dealer of the Settlement Method in the Notice of Exercise or Notice of
Final Settlement Method, as applicable, for such Option; provided further that
if Counterparty has elected to settle its conversion obligations in respect of
the related Convertible Notes (A) entirely in Shares pursuant to Section
13.02(a) of the Indenture (together with cash in lieu of fractional Shares)
(such settlement method, “Settlement in Shares”), or (B)(x) in a combination of
cash and Shares pursuant to Section 13.02(a) of the Indenture with a Specified
Option Cash Amount (as defined below) less than USD 1,000 (such settlement
method, “Low Cash Combination Settlement”), or (y) in a combination of cash and
Shares pursuant to Section 13.02(a) of the Indenture with a Specified Option
Cash Amount (as defined below) equal to USD 1,000, then, in each case, the
relevant Settlement Method for such Option shall be Net Share Settlement.

Settlement Method Election Conditions:

   In order to elect a Settlement Method other than Net Share Settlement for any
Option, the Notice of Exercise or Notice of Final Settlement Method for such
Option, as applicable, shall contain:    (i) Counterparty’s election of such
other Settlement Method for the related Convertible Notes which shall correspond
to Counterparty’s election under the Convertible Notes of whether it elects to
settle its conversion obligations in respect of the related Convertible Notes:
   (A) in a combination of cash and Shares pursuant to Section 13.02(a) of the
Indenture with a Specified Option Cash Amount (as defined below) greater than
USD 1,000, in which case such other Settlement Method shall be Combination
Settlement; or

 

5



--------------------------------------------------------------------------------

   (B) entirely in cash pursuant to Section 13.02(a) of the Indenture, in which
case such other Settlement Method shall be Cash Settlement;    (ii) if such
other Settlement Method is Combination Settlement, the fixed amount of cash
applicable to the settlement of each related Convertible Note (the “Specified
Option Cash Amount”); and    (iii) an acknowledgment by Counterparty of its
responsibilities under applicable securities laws, and in particular Section 9
and Section 10(b) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and the rules and regulations thereunder, in respect of any
election of a Cash Settlement or a Combination Settlement with respect to the
Convertible Notes.

Net Share Settlement:

   If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) the Daily Option Value for such
Valid Day, divided by (ii) the Relevant Price on such Valid Day, divided by
(iii) the number of Valid Days in the Settlement Averaging Period; provided
that, for any Option exercised or deemed exercised hereunder on a Conversion
Date occurring on or after the Free Convertibility Date, in no event shall the
Net Share Settlement Amount for any Option exceed a number of Shares equal to
the Applicable Limit for such Option divided by the Applicable Limit Price on
the Settlement Date for such Option.    Dealer will pay cash in lieu of
delivering any fractional Shares to be delivered with respect to any Net Share
Settlement Share Amount valued at the Relevant Price for the last Valid Day of
the applicable Settlement Averaging Period.

Combination Settlement:

   If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will pay and/or deliver, as applicable, to
Counterparty, on the relevant Settlement Date for each such Option:    (i) an
amount of cash (the “Combination Settlement Cash Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of (A) an
amount for such Valid Day (the “Daily Combination Settlement Cash Amount”) equal
to the lesser of (1) the product of (x) the Applicable Percentage and (y) the
excess of (i) the Specified Option Cash Amount over (ii) USD 1,000 and (2) the
Daily Option Value for such Valid Day, divided by (B) the number of Valid Days
in the Settlement Averaging Period; provided

 

6



--------------------------------------------------------------------------------

   that if the calculation in clause (A) above results in zero or a negative
number for any Valid Day, the Daily Combination Settlement Cash Amount for such
Valid Day shall be deemed to be zero; and    (ii) a number of Shares (the
“Combination Settlement Share Amount”) equal to the sum, for each Valid Day
during the Settlement Averaging Period for such Option, of a number of Shares
for such Valid Day (the “Daily Combination Settlement Share Amount”) equal to
(A) the Daily Option Value on such Valid Day minus the Daily Combination
Settlement Cash Amount for such Valid Day, divided by (B) the Relevant Price on
such Valid Day, divided by (C) the number of Valid Days in the Settlement
Averaging Period; provided that if the calculation in clause (A) above results
in zero or a negative number for any Valid Day, the Daily Combination Settlement
Share Amount for such Valid Day shall be deemed to be zero;    provided that,
for any Option exercised or deemed exercised hereunder on a Conversion Date
occurring on or after the Free Convertibility Date, in no event shall the sum of
(x) the Combination Settlement Cash Amount for any Option and (y) the
Combination Settlement Share Amount for such Option multiplied by the Applicable
Limit Price on the Settlement Date for such Option exceed the Applicable Limit
for such Option.    Dealer will pay cash in lieu of delivering any fractional
Shares to be delivered with respect to any Combination Settlement Share Amount
valued at the Relevant Price for the last Valid Day of the Settlement Averaging
Period.

Cash Settlement:

   If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period; provided that, for any Option exercised or deemed exercised
hereunder on a Conversion Date occurring on or after the Free Convertibility
Date, in no event shall the Cash Settlement Amount exceed the Applicable Limit.

Daily Option Value:

   For any Valid Day, an amount equal to (i) the Option Entitlement on such
Valid Day, multiplied by (ii) the Relevant Price on such Valid Day less the
Strike Price on such Valid Day; provided that if the calculation contained in
clause (ii) above results in a negative number, the Daily Option Value for such
Valid Day shall be deemed to be zero. In no event will the Daily Option Value be
less than zero.

 

7



--------------------------------------------------------------------------------

Applicable Limit:

   For any Option, an amount of cash equal to the Applicable Percentage
multiplied by the excess of (i) the aggregate of (A) the amount of cash, if any,
delivered to the Holder of the related Convertible Note upon conversion of such
Convertible Note and (B) the number of Shares, if any, delivered to the Holder
of the related Convertible Note upon conversion of such Convertible Note, in
each case, pursuant to the terms of the Indenture, multiplied by the Applicable
Limit Price on the Settlement Date for such Option, over (ii) USD 1,000.

Applicable Limit Price:

   On any day, the opening price as displayed under the heading “Op” on
Bloomberg page “SFLY <equity>” (or its equivalent successor if such page is not
available).

Valid Day:

   A day on which (i) there is no Market Disruption Event and (ii) trading in
the Shares generally occurs on the Exchange or, if the Shares are not then
listed on the Exchange, on the principal other U.S. national or regional
securities exchange on which the Shares are then listed or, if the Shares are
not then listed on a U.S. national or regional securities exchange, on the
principal other market on which the Shares are then listed or admitted for
trading. If the Shares are not so listed or admitted for trading, “Valid Day”
means a Business Day.

Scheduled Valid Day:

   A day that is scheduled to be a Valid Day on the principal U.S. national or
regional securities exchange or market on which the Shares are listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
“Scheduled Valid Day” means a Business Day.

Business Day:

   Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

Relevant Price:

   On any Valid Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page “SFLY <equity> AQR” (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled opening time of the Exchange to the Scheduled Closing Time of
the Exchange on such Valid Day (or if such volume-weighted average price is
unavailable, the market value of one Share on such Valid Day determined, using a
volume-weighted average method, if practicable, by the Calculation Agent). The
Relevant Price will be determined without regard to after-hours trading or any
other trading outside of the regular trading session trading hours.

Settlement Averaging Period:

   For any Option and regardless of the Settlement Method applicable to such
Option:

 

8



--------------------------------------------------------------------------------

  

(i)      if the related Conversion Date occurs prior to the Free Convertibility
Date, the 30 consecutive Valid Day period beginning on, and including, the
second Valid Day after such Conversion Date; provided that if the Notice of
Exercise for such Option specifies that Settlement in Shares or Low Cash
Combination Settlement applies to the related Convertible Note, the Settlement
Averaging Period shall be the 80 consecutive Valid Day period beginning on, and
including, the second Valid Day after such Conversion Date; or

  

(ii)     if the related Conversion Date occurs on or after the Free
Convertibility Date, the 30 consecutive Valid Day period beginning on, and
including, the 32nd Scheduled Valid Day immediately preceding the Expiration
Date; provided that if the Notice of Exercise or Notice of Final Settlement
Method, as applicable, for such Option specifies that Settlement in Shares or
Low Cash Combination Settlement applies to the related Convertible Note, the
Settlement Averaging Period shall be the 80 consecutive Valid Days beginning on,
and including, the 82nd Scheduled Valid Day immediately preceding the Expiration
Date.

Settlement Date:

   For any Option, the third Business Day immediately following the last Valid
Day of the Settlement Averaging Period for such Option.

Settlement Currency:

   USD

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled.” “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.

Representation and Agreement:

   Notwithstanding anything to the contrary in Equity Definitions (including,
but not limited to, Section 9.11 thereof), the parties acknowledge that (i) any
Shares delivered to Counterparty shall be, upon delivery, subject to
restrictions and limitations arising from Counterparty’s status as issuer of the
Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)).

 

3. Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

 

9



--------------------------------------------------------------------------------

Potential Adjustment Events:

   Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment to the
“Conversion Rate” or to any “Last Reported Sale Price,” “Daily VWAP,” “Daily
Conversion Value” or “Daily Settlement Amount” (each as defined in the
Indenture) of the Convertible Notes.

Method of Adjustment:

   Calculation Agent Adjustment, which means that, notwithstanding Section
11.2(c) of the Equity Definitions, upon any Potential Adjustment Event, the
Calculation Agent shall make a corresponding adjustment to any one or more of
the Strike Price, the Option Entitlement and any other variable relevant to the
exercise, settlement or payment for the Transaction to the extent an analogous
adjustment would be made pursuant to the Indenture in connection with such
Potential Adjustment Event; provided that, notwithstanding the foregoing, if the
Calculation Agent in good faith disagrees with any adjustment to the Convertible
Notes that involves an exercise of discretion by Counterparty or its board of
directors (including, without limitation, pursuant to Section 13.05 of the
Indenture or in connection with any proportional adjustment or the determination
of the fair value of any securities, property, rights or other assets), then in
each such case, the Calculation Agent will determine the adjustment to be made
to any one or more of the Strike Price, the Option Entitlement and any other
variable relevant to the exercise, settlement or payment for the Transaction in
a commercially reasonable manner by making such adjustment by exercising its
discretion on such matters in lieu of the exercise of discretion made by
Counterparty or its board of directors, as the case may be.

Dilution Adjustment Provisions:

   Sections 13.04(a), 13.04(b), 13.04(c), 13.04(d), 13.04(e) and 13.05 of the
Indenture. Extraordinary Events applicable to the Transaction:   

Merger Events:

   Notwithstanding Section 12.1(b) of the Equity Definitions, which shall not
apply with respect to the Transaction, a “Merger Event” means the occurrence of
any event or condition set forth in the definition of “Merger Event” in Section
13.07(a) of the Indenture.

Tender Offers:

   Not Applicable

Consequence of Merger Events:

   Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence
of a Merger Event, the Calculation Agent shall make a corresponding adjustment
in respect of any adjustment under the Indenture to the nature of the Shares to
the extent an analogous adjustment would be made pursuant to the Indenture in
connection with such Merger Event; provided, however, that no adjustment shall
be made in respect of any adjustment to the

 

10



--------------------------------------------------------------------------------

   Conversion Rate pursuant to any Excluded Provision; provided further that if,
with respect to a Merger Event, (i) the consideration for the Shares includes
(or, at the option of a holder of Shares, may include) shares of an entity or
person that is not a corporation or is not organized under the laws of the
United States, any State thereof or the District of Columbia or (ii) the
Counterparty to the Transaction following such Merger Event will not be either
(A) the Issuer or (B) a wholly-owned subsidiary of the Issuer whose obligations
under the Transaction are fully and unconditionally guaranteed by the Issuer,
then Dealer, in its sole discretion, may elect for Cancellation and Payment
(Calculation Agent Determination) to apply.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed or re-quoted on any of The New York
Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or
their respective successors); if the Shares are immediately re-listed or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange.

Restrictions on Adjustments:

   Notwithstanding anything to the contrary in the Equity Definitions or this
Confirmation, none of the events listed in Section 13.04(j) of the Indenture
will constitute a Potential Adjustment Event or a Merger Event, and no
adjustment will be made to the Transaction in connection with any such event
pursuant to the Equity Definitions (as amended by this Confirmation) or
otherwise.

Additional Disruption Events:

  

Change in Law:

   Applicable; provided that (i) Section 12.9(a)(ii) of the Equity Definitions
is hereby amended by replacing the parenthetical beginning after the word
“regulation” in the second line thereof with the words “(including, for the
avoidance of doubt and without limitation, (x) any tax law or (y) adoption or
promulgation of new regulations authorized or mandated by existing statute),”
and (ii) Section 12.9(a)(ii)(X) of the Equity Definitions is hereby amended by
replacing the word “Shares” with the phrase “Hedge Positions”.

Failure to Deliver:

   Not Applicable

Hedging Disruption:

   Applicable; provided that:

 

11



--------------------------------------------------------------------------------

  

(i)      Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a)
inserting the following words at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date” and (b) inserting the
following two phrases at the end of such Section:

  

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

  

(ii)     Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

Increased Cost of Hedging:

   Not Applicable

Hedging Party:

   For all applicable Additional Disruption Events, Dealer. Determining Party:
   For all applicable Extraordinary Events, Dealer. Non-Reliance:    Applicable

Agreements and Acknowledgments

Regarding Hedging Activities:

   Applicable Additional Acknowledgments:    Applicable

 

4. Calculation Agent. Dealer, whose judgments, determinations and calculations
shall be made in good faith and in a commercially reasonable manner. Following
any determination or calculation by the Calculation Agent hereunder, upon a
written request by Company, the Calculation Agent shall promptly (but in any
event within three Scheduled Trading Days) provide to Company by e-mail to the
e-mail address provided by Company in such request a report (in a commonly used
file format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such determination or calculation (including any
assumptions used in making such determination or calculation), it being
understood that the Calculation Agent shall not be obligated to disclose any
proprietary models or proprietary information used by it for such determination
or calculation.

 

5. Account Details.

 

  (a) Account for payments to Counterparty:

 

Beneficiary Bank Name:    Wells Fargo Bank Beneficiary Bank Address:    420
Montgomery Street    San Francisco, California 94104 Beneficiary Bank ABA
Routing Number:    121000248 Swift Code (international):    WBIUS6S
Beneficiary’s Name:    Shutterfly, Inc. Beneficiary’s Account:    41 2371 5088

 

12



--------------------------------------------------------------------------------

Account for delivery of Shares to Counterparty:

To be provided by Counterparty.

 

  (a) Account for payments to Dealer:

 

Bank:    Citibank, N.A. SWIFT:    CITIUS33 Bank Routing:    021-000-089 Acct
Name:    Morgan Stanley and Co. Acct No.:    30632076

Account for delivery of Shares from Dealer:

To be provided by Dealer.

 

6. Offices.

 

  (a) The Office of Counterparty for the Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.

 

  (b) The Office of Dealer for the Transaction is: New York

Morgan Stanley & Co. International plc

c/o Morgan Stanley & Co. LLC

1585 Broadway, 5th Floor

New York, NY 10036

 

7. Notices.

 

  (a) Address for notices or communications to Counterparty:

 

To:    Shutterfly, Inc.    2800 Bridge Parkway    Redwood City, California 94065
Attention:    General Counsel Telephone:    650-610-3555 Facsimile:   
650-593-3574

 

  (b) Address for notices or communications to Dealer:

 

To:    Morgan Stanley & Co. International plc    c/o Morgan Stanley & Co. LLC   
1585 Broadway, 5th Floor    New York, NY 10036 Attention:    Steve Soldo
Telephone:    (212) 761-8848 Facsimile:    (212) 507-6958 Email:   
Steven.Soldo@morganstanley.com With a copy to:    Morgan Stanley & Co.
International    c/o Morgan Stanley & Co.    1221 Avenue of the Americas, 34th
Floor    New York, NY 10020 Attention:    Anthony Cicia Telephone:    (212)
762-4828

 

13



--------------------------------------------------------------------------------

Facsimile:    (212) 507-4338 Email:    Anthony.Cicia@morganstanley.com

 

8. Representations and Warranties of Counterparty.

Counterparty hereby further represents and warrants to Dealer on the date hereof
and on and as of the Premium Payment Date that:

 

  (a) Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

  (b) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument filed as an exhibit to Counterparty’s
Annual Report on Form 10-K for the year ended December 31, 2012, as updated by
any subsequent filings, to which Counterparty or any of its subsidiaries is a
party or by which Counterparty or any of its subsidiaries is bound or to which
Counterparty or any of its subsidiaries is subject, or constitute a default
under, or result in the creation of any lien under, any such agreement or
instrument.

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act or state securities laws.

 

  (d) Counterparty is not and, after consummation of the transactions
contemplated hereby, will not be required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

  (e) Counterparty is an “eligible contract participant” (as such term is
defined in Section 1a(18) of the Commodity Exchange Act, as amended).

 

  (f) Counterparty is not, on the date hereof, in possession of any material
non-public information with respect to Counterparty or the Shares.

 

  (g) To Counterparty’s knowledge, no state or local (including any non-U.S.
jurisdiction’s) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares.

 

  (h) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities, (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing and (C) has total
assets of at least $50 million.

 

14



--------------------------------------------------------------------------------

9. Other Provisions.

 

  (a) Opinions. Counterparty shall deliver to Dealer one or more opinions of
counsel, dated as of the Effective Date, given in part by Latham & Watkins LLP
and in part by Fenwick & West LLP, with respect to the matters set forth in
Sections 8(a) through (c) of this Confirmation; provided that any such opinion
of counsel may contain customary exceptions and qualifications, including,
without limitation, excepts and qualifications relating to indemnification
provisions. Delivery of such opinion to Dealer shall be a condition precedent
for the purpose of Section 2(a)(iii) of the Agreement with respect to each
obligation of Dealer under Section 2(a)(i) of the Agreement.

 

  (b) Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase the
number of outstanding Shares as determined on such day is (i) less than
34.0 million (in the case of the first such notice) or (ii) thereafter more than
2.8 million less than the number of Shares included in the immediately preceding
Repurchase Notice. Counterparty agrees to indemnify and hold harmless Dealer and
its affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Dealer’s hedging
activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and reasonable expenses (including reasonable attorney’s fees),
joint or several, which an Indemnified Person may become subject to, in each
case, as a result of Counterparty’s failure to provide Dealer with a Repurchase
Notice on the day and in the manner specified in this paragraph, and to
reimburse, within 30 days, upon written request, each of such Indemnified
Persons for any reasonable legal or other expenses incurred in connection with
investigating, preparing for, providing testimony or other evidence in
connection with or defending any of the foregoing. If any suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand shall be brought or asserted against the Indemnified Person as a result
of Counterparty’s failure to provide Dealer with a Repurchase Notice in
accordance with this paragraph, such Indemnified Person shall promptly notify
Counterparty in writing, and Counterparty, upon request of the Indemnified
Person, shall retain counsel reasonably satisfactory to the Indemnified Person
to represent the Indemnified Person and any others Counterparty may designate in
such proceeding and shall pay the reasonable fees and expenses of such counsel
related to such proceeding. Counterparty shall not be liable for any settlement
of any such proceeding contemplated by this paragraph that is effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, Counterparty agrees to indemnify any Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Counterparty shall not, without the prior written consent of the
Indemnified Person, effect any settlement of any such proceeding that is pending
or threatened in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person. If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Counterparty hereunder, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities. The remedies provided for in this paragraph (b) are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.

 

  (c)

Regulation M. Counterparty is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Exchange Act, of any securities
of Counterparty, other than a

 

15



--------------------------------------------------------------------------------

  distribution meeting the requirements of the exception set forth in Rules
101(b) and 102(b) of Regulation M. Counterparty shall not, until the second
Scheduled Trading Day immediately following the Effective Date, engage in any
such distribution.

 

  (d) No Manipulation. Counterparty is not entering into the Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e) Transfer or Assignment.

 

  (i) Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment (other than a transfer or assignment as result of a Merger Event in
connection with which Shutterfly, Inc. is no longer Counterparty or otherwise or
by operation of law) shall be subject to reasonable conditions that Dealer may
impose, including but not limited, to the following conditions:

 

  (A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(m) or 9(r) of this Confirmation;

 

  (B) Any Transfer Options shall only be transferred or assigned to a third
party that is a United States person (as defined in the Internal Revenue Code of
1986, as amended);

 

  (C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are reasonably requested
and reasonably satisfactory to Dealer;

 

  (D) Dealer will not, as a result of such transfer and assignment, be required
to pay the transferee on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than an amount that Dealer would have been required to pay
to Counterparty in the absence of such transfer and assignment;

 

  (E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

 

  (F) Without limiting the generality of clause (B), Counterparty shall cause
the transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

  (G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

  (ii)

Dealer may transfer or assign all or any part of its rights or obligations under
the Transaction, with Counterparty’s prior written consent (such consent not to
be unreasonably withheld), (A) to any affiliate of Dealer (1) that has a rating
for its long term, unsecured and unsubordinated indebtedness that is equal to or
better than Dealer’s

 

16



--------------------------------------------------------------------------------

  credit rating at the time of such transfer or assignment, or (2) whose
obligations hereunder will be guaranteed, pursuant to the terms of a customary
guarantee in a form used by Dealer generally for similar transactions, by Dealer
or Morgan Stanley, or (B) to any other third party with a rating for its long
term, unsecured and unsubordinated indebtedness equal to or better than the
credit rating of Dealer at the time of such transfer or assignment. If at any
time at which (A) the Section 16 Percentage exceeds 9.0% or (B) the Share Amount
exceeds the Applicable Share Limit (if any applies) (any such condition
described in clauses (A) or (B), an “Excess Ownership Position”), Dealer is
unable after using its commercially reasonable efforts to effect a transfer or
assignment of Options in accordance with the preceding sentence on pricing terms
reasonably acceptable to Dealer and within a time period reasonably acceptable
to Dealer such that no Excess Ownership Position exists, then Dealer may
designate any Exchange Business Day as an Early Termination Date with respect to
a portion of the Transaction (the “Terminated Portion”), such that following
such partial termination no Excess Ownership Position exists. In the event that
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Options underlying the Terminated Portion, (2) Counterparty were the
sole Affected Party with respect to such partial termination and (3) the
Terminated Portion were the sole Affected Transaction. The “Section 16
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that Dealer and each person subject
to aggregation of Shares with Dealer under Section 13 or Section 16 of the
Exchange Act and rules promulgated thereunder directly or indirectly
beneficially own (as defined under Section 13 or Section 16 of the Exchange Act
and rules promulgated thereunder) and (B) the denominator of which is the number
of Shares outstanding (including, solely for such purpose, Shares that would be
deemed outstanding pursuant to the last sentence of Rule 13d-3(d)(1)(i) as if
such sentence were applicable to the calculation of clause (B) of the definition
of Section 16 Percentage). The “Share Amount” as of any day is the number of
Shares that Dealer and any person whose ownership position would be aggregated
with that of Dealer (Dealer or any such person, a “Dealer Person”) under any
law, rule, regulation, regulatory order or organizational documents or contracts
of Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that gives rise to reporting or
registration obligations (except for any filings of Form 13F, Schedule 13D or
Schedule 13G under the Exchange Act) or other requirements (including obtaining
prior approval from any person or entity) of a Dealer Person, under any
Applicable Restriction, as determined by Dealer in its reasonable discretion,
minus (B) 1% of the number of Shares outstanding.

 

  (iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty to the extent of any such
performance.

 

  (f)

Staggered Settlement. If upon advice of counsel with respect to applicable legal
and regulatory requirements, including any requirements relating to Dealer’s
hedging activities hereunder, Dealer reasonably determines that it would not be
advisable to pay or deliver, as the case may be, or to

 

17



--------------------------------------------------------------------------------

  acquire cash or Shares to pay or deliver, as the case may be, any or all of
the cash to be paid and/or Shares to be delivered, as the case may be, by Dealer
on any Settlement Date for the Transaction, Dealer may, by notice to
Counterparty on or prior to any Settlement Date (a “Nominal Settlement Date”),
elect to pay the cash and/or deliver the Shares, as the case may be, on two or
more dates (each, a “Staggered Settlement Date”) as follows:

 

  (i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date) and the amount of cash and/or number of Shares that it will pay or
deliver, as the case may be, on each Staggered Settlement Date;

 

  (ii) the aggregate amount of cash and/or aggregate number of Shares that
Dealer will pay or deliver, as the case may be, to Counterparty hereunder on all
such Staggered Settlement Dates will equal the amount of cash and/or number of
Shares that Dealer would otherwise be required to pay or deliver, as the case
may be, on such Nominal Settlement Date; and

 

  (iii) if the Net Share Settlement, Combination Settlement or Cash Settlement
terms set forth above were to apply on the Nominal Settlement Date, then the Net
Share Settlement, or Combination Settlement or Cash Settlement terms, as the
case may be, will apply on each Staggered Settlement Date, except that the
amount of cash and/or number of Shares payable or deliverable, as the case may
be, pursuant to such terms will be allocated among such Staggered Settlement
Dates as specified by Dealer in the notice referred to in clause (i) above.

 

  (g) Role of Agent. Morgan Stanley & Co. LLC (“MS&CO”) is acting as agent for
both parties but does not guarantee the performance of either party. (i) Neither
Dealer nor Counterparty shall contact the other with respect to any matter
relating to the Transaction without the direct involvement of MS&CO; (ii) MS&CO,
Dealer and Counterparty each hereby acknowledges that any transactions by Dealer
or MS&CO with respect to Shares will be undertaken by Dealer as principal for
its own account; (iii) all of the actions to be taken by Dealer and MS&CO in
connection with the Transaction shall be taken by Dealer or MS&CO independently
and without any advance or subsequent consultation with Counterparty; and
(iv) MS&CO is hereby authorized to act as agent for Counterparty only to the
extent required to satisfy the requirements of Rule 15a-6 under the Exchange Act
in respect of the Transaction.

 

  (h) Additional Termination Events.

 

  (i) If an event of default with respect to Counterparty occurs under the terms
of the Convertible Notes as set forth in Section 6.01 of the Indenture and such
event of default results in the Convertible Notes becoming or being declared due
and payable pursuant to the terms of the Indenture, then such event of default
shall constitute an Additional Termination Event applicable to the Transaction
and, with respect to such Additional Termination Event, (A) Counterparty shall
be deemed to be the sole Affected Party, (B) the Transaction shall be the sole
Affected Transaction and (C) Dealer shall be the party entitled to designate an
Exchange Business Day as an Early Termination Date pursuant to Section 6(b) of
the Agreement (which Exchange Business Day shall be on or as promptly as
reasonably practicable after the occurrence of such acceleration).

 

  (ii)

The receipt by Dealer from Counterparty, within the applicable time period set
forth under “Notice of Exercise” above, of any Notice of Exercise in respect of
the exercise of any Options that, according to such Notice of Exercise, relate
to relevant Convertible Notes that are either (i) Make-Whole Convertible Notes
or (ii) not Make-Whole Convertible Notes but in respect of which the Conversion
Date occurs prior to the Free Convertibility Date, shall, in either case,
constitute an Additional Termination Event as provided in this paragraph. Upon
receipt of any such Notice of Exercise, Dealer shall designate an Exchange
Business Day following such Additional Termination Event as an

 

18



--------------------------------------------------------------------------------

  Early Termination Date (and Dealer shall use its commercially reasonable
efforts to designate such Early Termination Date so that the related payment or
delivery, as the case may be, hereunder in respect of the Relevant Conversion
Options will occur on (or as promptly as reasonably practicable after) the
related settlement for the conversion of the relevant Convertible Notes) with
respect to the portion of the Transaction corresponding to a number of Options
(the “Relevant Conversion Options”) equal to the lesser of (A) (x) the aggregate
principal amount of relevant Convertible Notes specified in such Notice of
Exercise, divided by USD 1,000, minus (y) the number of Relevant Conversion
Options (as defined in the Base Convertible Bond Hedge Transaction
Confirmation), if any, that relate to such relevant Convertible Notes (and for
the purposes of determining whether any Options under this Confirmation or under
the Base Convertible Bond Hedge Transaction Confirmation will be among the
Relevant Conversion Options hereunder or under, and as defined in, the Base
Convertible Bond Hedge Transaction Confirmation, the relevant Convertible Notes
shall be allocated first to the Base Convertible Bond Hedge Transaction
Confirmation until all Options thereunder are exercised or terminated), and
(B) the Number of Options as of the date Dealer designates such Early
Termination Date and, as of such date, the Number of Options shall be reduced by
the number of Relevant Conversion Options. Any payment hereunder with respect to
such termination (the “Conversion Unwind Payment”) shall be calculated pursuant
to Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Transaction
(except that, for purposes of this Section 9(h)(ii), the provisions opposite the
caption “Applicable Limit” above shall be deemed to be deleted from this
Confirmation) and a Number of Options equal to the number of Relevant Conversion
Options, (2) Counterparty were the sole Affected Party with respect to such
Additional Termination Event and (3) the terminated portion of the Transaction
were the sole Affected Transaction (and, in determining the amount payable
pursuant to Section 6 of the Agreement, the Calculation Agent shall not take
into account any adjustments to the “Conversion Rate” (as defined in the
Indenture) pursuant to Section 13.03 of the Indenture); provided that the
Conversion Unwind Payment shall not be greater than (x) the Applicable
Percentage multiplied by (y) the number of Relevant Conversion Options
multiplied by (z) the excess of (I) the “Conversion Rate” (as defined in the
Indenture after taking into account any adjustments thereto pursuant to
Section 13.03 of the Indenture), multiplied by the Applicable Limit Price on the
settlement date for the cash and/or Shares to be delivered pursuant to
Section 13.02 of the Indenture in respect of the relevant Convertible Notes
relating to such Conversion Unwind Payment, over (II) USD 1,000.

 

  (iii)

Within five Scheduled Trading Days promptly following any Repayment Event (as
defined below), Counterparty shall notify Dealer of such Repayment Event and the
aggregate principal amount of Convertible Notes subject to such Repayment Event
(any such notice, a “Repayment Notice”); provided that such Repayment Notice
shall contain an acknowledgement by Counterparty of its responsibilities under
applicable securities laws, and in particular Section 9 and 10(b) of the
Exchange Act and the rules and regulations promulgated thereunder in respect of
such repurchase and delivery of such Repayment Notice; provided further that,
any “Repayment Notice” delivered to Dealer pursuant to the Base Convertible Bond
Hedge Transaction Confirmation shall be deemed to be a Repayment Notice pursuant
to this Confirmation and the terms of such Repayment Notice shall apply, mutatis
mutandis, to this Confirmation. The receipt by Dealer from Counterparty of any
Repayment Notice shall constitute an Additional Termination Event as provided in
this paragraph. Upon receipt of any such Repayment Notice, Dealer shall
designate an Exchange Business Day following receipt of such Repayment Notice as
an Early Termination Date with respect to the portion of the Transaction
corresponding to a number of Options (the “Repayment Options”) equal to the
lesser of (A) (x) the aggregate principal amount of such Convertible Notes
specified in such Repayment Notice, divided by USD 1,000, minus (y) the number
of Repayment Options (as defined in the Base Convertible Bond Hedge Transaction
Confirmation), if

 

19



--------------------------------------------------------------------------------

  any, that relate to such Convertible Notes (and for the purposes of
determining whether any Options under this Confirmation or under the Base
Convertible Bond Hedge Transaction Confirmation will be among the Repayment
Options hereunder or under, and as defined in, the Base Convertible Bond Hedge
Transaction Confirmation, the Convertible Notes specified in such Repayment
Notice shall be allocated first to the Base Convertible Bond Hedge Transaction
Confirmation until all Options thereunder are exercised or terminated), and
(B) the Number of Options as of the date Dealer designates such Early
Termination Date and, as of such date, the Number of Options shall be reduced by
the number of Repayment Options. Any payment hereunder with respect to such
termination (the “Repayment Unwind Payment”) shall be calculated pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Transaction
and a Number of Options equal to the number of Repayment Options,
(2) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (3) the terminated portion of the Transaction were the
sole Affected Transaction. “Repayment Event” means that (i) any Convertible
Notes are repurchased (whether in connection with or as a result of a
fundamental change, howsoever defined, or for any other reason) by Counterparty
or any of its subsidiaries, (ii) any Convertible Notes are delivered to
Counterparty or any of its subsidiaries in exchange for delivery of any property
or assets of such party (howsoever described), (iii) any principal of any of the
Convertible Notes is repaid prior to the final maturity date of the Convertible
Notes (for any reason other than as a result of an acceleration of the
Convertible Notes that results in an Additional Termination Event pursuant to
the preceding Section 9(h)(ii)), or (iv) any Convertible Notes are exchanged by
or for the benefit of the holders thereof for any other securities of
Counterparty or any of its subsidiaries (or any other property, or any
combination thereof) pursuant to any exchange offer or similar transaction. For
the avoidance of doubt, any conversion of Convertible Notes pursuant to the
terms of the Indenture shall not constitute a Repayment Event.

 

  (i) Amendments to Equity Definitions.

 

  (i) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 

  (ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

 

  (j) No Setoff. Each party waives any and all rights it may have to set off
obligations arising under the Agreement and the Transaction against other
obligations between the parties, whether arising under any other agreement,
applicable law or otherwise.

 

  (k)

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of the Transaction, an amount is payable by
Dealer to Counterparty (i) pursuant to Section 12.7 or Section 12.9 of the
Equity Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement (any
such amount, a “Payment Obligation”), Dealer shall satisfy the Payment
Obligation by the Share Termination Alternative (as defined below), unless
(a) Counterparty gives irrevocable telephonic notice to Dealer, confirmed in
writing within one Scheduled Trading Day, no later than 12:00 p.m. (New York
City time) on the Merger Date, the Announcement Date (in the case of
Nationalization, Insolvency or Delisting), the Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply and (b) Counterparty acknowledges its
responsibilities under applicable

 

20



--------------------------------------------------------------------------------

  securities laws, and in particular Section 9 and Section 10(b) of the Exchange
Act and the rules and regulations thereunder, in which case the provisions of
Section 12.7 or Section 12.9 of the Equity Definitions, or the provisions of
Section 6(d)(ii) of the Agreement, as the case may be, shall apply.

 

Share Termination Alternative:    If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable (the
“Share Termination Payment Date”), in satisfaction of such Payment Obligation in
the manner reasonably requested by Counterparty free of payment. Share
Termination Delivery Property:    A number of Share Termination Delivery Units,
as calculated by the Calculation Agent, equal to the Payment Obligation divided
by the Share Termination Unit Price. The Calculation Agent shall adjust the
Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
Share Termination Unit Price:    The value to Dealer of property contained in
one Share Termination Delivery Unit, as determined by the Calculation Agent in
its discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation. For the
avoidance of doubt, the parties agree that in determining the Share Termination
Delivery Unit Price the Calculation Agent may consider the purchase price paid
in connection with the purchase of Share Termination Delivery Property. Share
Termination Delivery Unit:    One Share or, if a Nationalization, Insolvency or
Merger Event has occurred and a corresponding adjustment to the Transaction has
been made, a unit consisting of the type and amount of such property received by
a holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency or Merger Event, as determined by the Calculation
Agent. Failure to Deliver:    Applicable Other applicable provisions:    If
Share Termination Alternative is applicable, the provisions of Sections 9.8, 9.9
and 9.11 (as modified above) of the Equity Definitions and the provisions set
forth opposite the caption “Representation and Agreement” in Section 2 will be
applicable, except

 

21



--------------------------------------------------------------------------------

   that all references to “Physically-settled” shall be read as references to
“Share Termination Settled” and all references to “Shares” shall be read as
references to “Share Termination Delivery Units.” “Share Termination Settled” in
relation to the Transaction means that the Share Termination Alternative is
applicable to the Transaction.

 

  (l) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of either party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

  (m) Registration. Counterparty hereby agrees that if, in the good faith
reasonable judgment of Dealer based on the advice of outside counsel, any Shares
acquired by Dealer for the purpose of hedging its obligations pursuant to the
Transaction, other than any such Shares that were, at the time of acquisition by
Dealer, “restricted securities” (as defined in Rule 144(a)(3) under the
Securities Act) (any such Shares, “Hedge Shares”), cannot be sold in the public
market by Dealer without registration under the Securities Act, Counterparty
shall, at its election, either (i) in order to allow Dealer to sell the Hedge
Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act and enter into an agreement
substantially similar to underwriting agreements customary for registered
secondary offerings of a substantially similar size, in form and substance
reasonably satisfactory to Dealer; provided, however, that if Dealer, in its
sole reasonable discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this paragraph shall apply at the election of Counterparty,
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities of a substantially similar size, in form and substance reasonably
satisfactory to Dealer (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement), or (iii) purchase the Hedge Shares from Dealer at the Relevant Price
on such Exchange Business Days, and in the amounts, requested by Dealer.

 

  (n) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (o) Right to Extend. Dealer may postpone or add, in whole or in part, any
Valid Day or Valid Days during the Settlement Averaging Period or any other date
of valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, based on the advice of
counsel in the case of the immediately following clause (ii), that such action
is reasonably necessary or appropriate to (i) preserve Dealer’s hedging or hedge
unwind activity hereunder in light of existing liquidity conditions (but only in
the case of a material decrease in liquidity relative to Dealer’s expectations
as of the Trade Date) or (ii) to enable Dealer to effect transactions in Shares
in connection with its hedging, hedge unwind or settlement activity hereunder in
a manner that would, if Dealer were Counterparty or an affiliated purchaser of
Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer.

 

22



--------------------------------------------------------------------------------

  (p) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further, that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

  (q) Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (r) Notice of Certain Other Events. Counterparty covenants and agrees that:

 

  (i) promptly following the public announcement of the results of any election
by the holders of Shares with respect to the consideration due upon consummation
of any Merger Event, Counterparty shall give Dealer written notice of the types
and amounts of consideration that holders of Shares have elected to receive upon
consummation of such Merger Event (the date of such notification, the
“Consideration Notification Date”); provided that in no event shall the
Consideration Notification Date be later than the date on which such Merger
Event is consummated; and

 

  (ii) promptly following any adjustment to the Convertible Notes in connection
with any Potential Adjustment Event (other than a stock split or equivalent
transaction) or, Merger Event, Counterparty shall give Dealer written notice of
the details of such adjustment.

 

  (s) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (t)

Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities for Dealer’s own account in order to adjust its hedge position with
respect to the Transaction, (B) Dealer and its affiliates also may be active in
the market for Shares other than in connection with hedging activities in
relation to the Transaction, (C) Dealer shall make its own determination as to
whether, when or in what manner any hedging or market activities in securities
of Issuer shall be conducted and shall do so in a manner that it deems
appropriate to hedge its price and market risk with respect to the Relevant
Prices, (D) any market activities of Dealer and its affiliates with respect to
Shares may affect the market price and volatility of Shares, as well as the
Relevant Prices, each in a manner that may be adverse to Counterparty and
(E) Counterparty does not have, and shall not attempt to exercise, any influence
over how, when, whether or at what price to effect such transactions, including,
without limitation,

 

23



--------------------------------------------------------------------------------

  the price paid or received per Share pursuant to such transactions, or whether
such transactions are made on any securities exchange or privately.

 

  (u) Early Unwind. In the event the sale of the “Additional Securities” (as
defined in the Purchase Agreement (the “Purchase Agreement”), dated as of
May 14, 2013, among Counterparty, Morgan Stanley & Co. LLC and J.P. Morgan
Securities LLC, as representatives of the Initial Purchasers party thereto (the
“Representatives”)) is not consummated with the Initial Purchasers for any
reason, or Counterparty fails to deliver to Dealer opinions of counsel as
required pursuant to Section 9(a), in each case by 5:00 p.m. (New York City
time) on the Premium Payment Date, or such later date as agreed upon by the
parties (the Premium Payment Date or such later date, the “Early Unwind Date”),
the Transaction shall automatically terminate (the “Early Unwind”) on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. Each of Dealer and Counterparty represents and acknowledges to the
other that upon an Early Unwind, all obligations with respect to the Transaction
shall be deemed fully and finally discharged.

 

  (v) Payment by Counterparty. In the event that (i) an Early Termination Date
occurs or is designated with respect to the Transaction as a result of a
Termination Event or an Event of Default (other than an Event of Default arising
under Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result,
Counterparty owes to Dealer an amount calculated under Section 6(e) of the
Agreement, or (ii) Counterparty owes to Dealer, pursuant to Section 12.7 or
Section 12.9 of the Equity Definitions, an amount calculated under Section 12.8
of the Equity Definitions, such amount shall be deemed to be zero.

 

24



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of the
agreement between Dealer and Counterparty with respect to the Transaction, by
manually signing this Confirmation or this page hereof as evidence of agreement
to such terms and providing the other information requested herein and returning
an executed copy to Dealer.

 

Yours faithfully, MORGAN STANLEY & CO. INTERNATIONAL PLC By:  

/s/ Joseba Picaza

  Name:   Joseba Picaza   Title:   Executive Director MORGAN STANLEY & CO. LLC
as Agent By:  

/s/ Serkan Savasoglu

  Name:   Serkan Savasoglu   Title:   Managing Director

 

Accepted and confirmed

as of the Trade Date:

SHUTTERFLY, INC. By:  

/s/ Brian M. Regan

Authorized Signatory Name:   Brian M. Regan Title:   Senior Vice President and
Chief Financial Officer